Citation Nr: 0933612	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  02-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee, status post 
operative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for Osgood-Schlatter's disease of the left knee, 
status post operative, and assigned a 10 percent rating, 
effective November 22, 1994.  

This case was previously before the Board in May 2004, April 
2005, and March 2009.  The Board's April 22, 2005 decision 
denied the issue on appeal.  The Veteran appealed the April 
2005 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2007 memorandum 
decision, the Court vacated the Board's April 2005 decision 
and remanded the claim for readjudication.  In March 2009, 
the Board remanded the matter for additional development of 
the evidence.  The case is again before the Board for 
appellate consideration.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left 
knee disability has been manifested by complaints of pain and 
functional impairment comparable to limitation of left knee 
flexion to no less than 130 degrees and full left knee 
extension; recurrent subluxation and lateral instability have 
not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee, status post 
operative, have not been met at any time during the rating 
period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5019, 5257, 5258, 
5260, 5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the April 2002 rating decision granted service connection 
for the Veteran's left knee disability, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
September 2002 statement of the case.  In March 2006 VA 
provided the Veteran notice on effective date and disability 
rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  In May 2009 the 
Veteran underwent a VA examination that addressed the matters 
presented on the merits by this appeal.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the May 2009 VA examination obtained in this case is 
adequate, as it considered the pertinent evidence of record, 
and included an examination of the Veteran and elicited his 
subjective complaints.  Further, the May 2009 VA examination 
described the Veteran's disability on appeal in sufficient 
detail (and in accordance with 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995)) so that the 
Board is able to fully evaluate the claimed disability.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The April 2002 rating decision granted service connection for 
Osgood-Schlatter's disease of the left knee, status post 
operative, and assigned a 10 percent rating under Diagnostic 
Codes 5299-5019, effective November 22, 1994.

The Veteran's Osgood-Schlatter's disease is currently 
evaluated as 10 percent disabling, under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5019.  VA's Rating 
Schedule does not contain a specific rating code for Osgood-
Schlatter's disease; instead, through use of a hyphenated 
diagnostic code, the disability has been rated by the RO as 
analogous to bursitis, which in turn is evaluated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  The Board will, however, consider all applicable 
diagnostic codes, including Diagnostic Code 5262, which 
pertains to impairment of the tibia.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or 
lateral instability.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent evaluation is for application where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.

The Veteran has undergone VA examinations in November 2001 
and May 2009, both of which have noted that the Veteran's 
left knee had residuals of Osgood-Schlatter's disease when he 
entered service in July 1952.  The Veteran asserts that his 
left knee pain has worsened over the prior 2-3 years and is 
worse upon climbing up and down stairs.  He also indicates 
that his left knee is painful at night, and that he takes 
Acetaminophen for his left knee condition.  The May 2009 VA 
examiner has characterized the Veteran's left knee disability 
as mild degenerative disease of the left knee, and soft 
tissue calcification anterior to the anterior tibial 
tuberosity was noted on X-ray examination at that time.

Range of motion testing of the left knee has included the 
following:  September 1996 VA record, full painless range of 
motion; November 2001 VA examination findings of left knee 
flexion of 130 degrees, and left knee extension to 0 degrees; 
and the May 2009 VA examination findings of left knee flexion 
of 0 to 140 degrees, and left knee extension to 0 degrees.

Based on these findings, the criteria are not met for the 
next-higher rating, 20 percent, under Diagnostic Code 5260 or 
5261.  In so finding, the Board has considered additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
The May 2009 VA examiner specifically noted that the 
Veteran's left knee had no flare-ups, weakness, 
incoordination, instability, or lack of endurance.  The May 
2009 VA examiner noted only that the Veteran's left knee pain 
would cause minimal limitations of walking and mild-moderate 
limitation when exercising or playing sports.  Therefore, 
even considering additional functional limitation due to 
pain, the competent findings do not indicate a disability 
picture comparable to having left knee flexion limited to 30 
degrees or left knee extension limited to 15 degrees, as is 
necessary in order to achieve the next-higher 20 percent 
evaluation under Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant has both limitation of flexion 
and limitation of extension of the same leg, such must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  In the present case, however, the medical 
findings previously discussed do not establish loss of left 
knee flexion or extension to a compensable degree at any time 
during the rating period on appeal.  Based on the above 
findings, separate evaluations pursuant to VAOPGCPREC 9-2004 
are not appropriate.

As for Diagnostic Code 5257, the Board notes that recurrent 
subluxation or lateral instability of the left knee has not 
been shown at any time during the rating period on appeal.  
In fact, the November 2001 VA examiner noted that McMurray's 
and Lachman's testing were negative, and the May 2009 VA 
examiner specifically stated that there was no instability of 
the left knee, indicating that McMurray's and drawer testing 
were negative.  As such, consideration under Diagnostic Code 
5257 is not for application, and a separate rating for 
instability is not for application.  VAOPGCPREC 23-97.

As frequent locking of the left knee with effusion into the 
knee joint has not been shown (or asserted), a 20 percent 
evaluation under Diagnostic Code 5258 is not for application.  
Similarly, as the evidence (including left knee X-rays taken 
from February 1995 to May 2009) fails to demonstrate malunion 
of the left tibia or fibula, a higher rating is not possible 
under Diagnostic Code 5262.  In sum, the evidence of record 
reveals a disability picture consistent with the 10 percent 
evaluation assigned for left knee disability throughout the 
applicable rating period on appeal.

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he observes or experiences; for example, 
he is competent to report that he experiences certain 
symptoms such as left knee pain and occasional instability.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes a rating consistent with the 10 
percent rating he is currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left knee 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under the applicable diagnostic 
code that has specifically contemplated the level of 
occupational impairment caused by his disability.  The 
evidence does not reflect that the Veteran's left knee 
disability, alone, has caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for Osgood-
Schlatter's disease of the left knee, status post operative 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


